Citation Nr: 0118721	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) December 1999 rating decision 
which denied a permanent and total disability rating for 
pension purposes.

In his April 2000 substantive appeal, the veteran requested a 
Board hearing in Washington, D.C.  He was scheduled to appear 
for the hearing on May 3, 2001 (notice thereof was mailed to 
his address of record, as well as to his accredited 
representative on March 19, 2001), but the file indicates 
that he failed to report for same.  Thus, his appeal will be 
processed as though his Board hearing request was withdrawn.  
38 C.F.R. § 20.702 (2000).


REMAND

Effective in November 2000, the law was changed to provide 
that VA shall make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(a)).

In this case, service connection is not in effect for any 
disability.  By December 1999 rating decision, here on 
appeal, the RO determined that the veteran had the following 
nonservice-connected disabilities: degenerative disc disease 
of the lumbosacral spine and seizures associated with alcohol 
withdrawal.  Although each disability was assigned a 
noncompensable rating, the March 2000 statement of the case 
indicated that the combined rating of all nonservice-
connected disabilities was 20 percent; the statement of the 
case also identified additional disability of the left foot, 
but it does not appear to have been assigned a separate 
disability rating under the appropriate rating criteria.  
Thus, each of the veteran's disabilities should be assigned 
an appropriate disability rating by the RO.  

A review of the record indicates that the veteran underwent 
VA general medical and neurological examination in October 
and November 1999, respectively, addressing the nature and 
severity of impairment associated with his lumbosacral spine 
degenerative disc disease and seizures.  At that time, it was 
noted that he had a past history positive for hepatitis and 
coagulopathy (yet neither have been assigned a rating for 
pension purposes); a VA neurologist opined that the veteran 
was not unemployable by virtue of the disabilities, but he 
suggested that an orthopedic examination be performed to 
address the veteran's left foot disability.  Thus, a VA 
orthopedic examination should be performed, as requested 
below.  

Finally, on VA general medical and neurological examination 
in October and November 1999, the examiners indicated that 
the claims file was not available for their review in 
conjunction with the examination; instead, examination was 
performed with a review of medical history as reported by the 
veteran (identifying some post-service injuries and medical 
treatment) and review of some post-service medical records 
(including a 1997 magnetic resonance imaging study of the 
lumbosacral spine).  Other than the aforementioned 
compensation and pension medical examination, the available 
medical evidence consists only of VA hospitalization records 
dated in February and May 1999.  Thus, any additional post-
service medical records, VA and private, should be associated 
with the file.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who may have 
treated him for any disability since 
service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims folder.  

3.  The RO should schedule the veteran 
for another VA general medical 
examination and orthopedic examination 
to identify all disabilities that he 
now has and the extent of any 
functional impairment caused thereby.  
Any diagnostic testing necessary to 
reach a diagnosis or ascertain the 
functional impairment should be 
accomplished, and copies of any such 
results placed in the claims folder.  
The claims folder must be provided the 
examiner(s) for review in conjunction 
with the examination.  The examiner(s) 
should be requested to provide an 
opinion on the severity (e.g., slight, 
mild, moderate, severe, complete) of 
the functional limitation for work 
caused by the combined effect of all 
disabilities noted.  38 C.F.R. § 4.10 
(2000).  The findings of the 
examiner(s) should be set forth in the 
examination report and a complete 
rationale provided for any opinion 
expressed by the examiner(s).

4.  Then, the RO should review all the 
medical evidence, and another rating 
decision should ensure that each 
disability identified is assigned a 
rating under the Rating Schedule.  
Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992).  The RO should assess the 
history of the veteran's disabilities 
and the effect of pain (where 
appropriate).  A determination should 
be made as to whether any disability is 
the result of the veteran's willful 
misconduct.  The issue should then be 
considered under the two-prong test in 
Brown v. Derwinski, 2 Vet. App. 444, 
446-447 (1992), i.e., considering the 
"objective" standard under 38 C.F.R. 
§§ 4.15, 4.16 & 4.17 (2000), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (2000).  
The ratings assigned the disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25 (2000).

5.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


